 In the Matter Of INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,TRUCK DRIVERSAND CHAUFFEURS,LOCAL UNION No. 807andSCHULTZ REFRIGERATEDSERVICE, INC.Case No. 2-CC-61.-Decided December 9, 1919DECISIONANDORDEROn March 10, 1949, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached thereto.The Trial Examiner also foundthat theRespondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the Respondent union filedexceptions to the Intermediate Report and a supporting brief.On June 22, 1949, the Board heard oral argument at Washington,D. C., in which the Respondent union participated.Neither theGeneral Counsel nor Schultz Refrigerated Service, Inc., appeared-.The Board has reviewed the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the.exceptions and brief,the contentions advancedduring oral argument, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer tothe limited extent consistent with this Decision andOrder.1.We agree with the Trial Examiner that the complaint, insofaras it alleges that the Respondent violated Section 8 (b) (1) (A) ofthe Act, should be dismissed.No exceptions have been filed to thisportion of the Intermediate Report.2.The Trial Examiner found, however, that the Respondent hadotherwise violated Section 8 (b) (4) (A) of the Act by picketing the87 NLRB No. 82.502 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.503trucks operated by Schultz Refrigerated Service, Inc., herein calledSchultz, the primary employer, as part of its transportation business.The factsThe facts with regard to this allegation of the complaint are asfollows : Schultz, engaged in the business of transporting perishablegoods by truck between several States and particularly, as here rele-vant, within the metropolitan area of New York City, is the employerdirectly involved in a labor dispute with the Respondent.For some12 years before August 31, 1948, the termination date of its last con-tract with Schultz, members of the Respondent union in their capacityas truck drivers were employed by Schultz to make deliveries to andpick-ups from various business concerns located in New York City.The dispute between the Respondent and Schultz arose when Schultzremoved its New York City terminal to Slackwood, New Jersey, onAugust 28, 1948,1 and thereafter refused to negotiate a new contractfor the future employment of Respondent's members. Schultz, how-ever, continued to operate its transportation business in New YorkCity.For that purpose it employed members of a New Jersey local 2to perform the driving duties previously performed there by membersof the Respondent.The Respondent thereupon resorted to the picketing activities al-leged in the complaint to be violative of the Act.During the monthof September 1948, following the termination of its contract withSchultz, it picketed Schultz' trucks operating on or in front of thepremises of Manhattan Refrigerating Company, United Dressed BeefCompany, Meadow Provision Company, Inc., and other customersand consignees of Schultz located in New York City. The nature ofthe picketing is undisputed.As soon as the replacement drivers pre-pared to load or unload their produce, the pickets began walkingaround Schultz' trucks,announcing by means of printed signs thattruck driving members of the Respondent, employees of Schultz, hadbeen* locked out of their jobs.The picketing was at all times peace-fully conducted.There was no picketing at consignees' premises ex-cept as incidental to the picketing of Schultz' trucks.:'On August 27, 1948, Schultz Informed the Respondent by letter that the New Yorkterminal would be closed on August 28,but that Respondent'smembers who were willingto work from the New Jersey terminal would be assigned work until the expiration of theexisting contract on August 31.2Schultz entered into a closed-shop contract with Local 469, the Slackwood,New Jersey,local of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,AFL, on August 27 or 28, 1948.This date is incorrectly given in the Inter-mediate Report as July 27, 1948. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe alleged violation of Section 8 (b) (4) (A)It is the contention of the General Counsel that the Respondent'spicketing of Schultz' trucks at the premises of its customers and con-signees had as its objective the illegal inducement or encouragementof a secondary boycott within the meaning of Section 8 (b) (4) (A).The Trial Examiner, relying upon the literal language of that Section,without regard to its legislative history, or the paramount right of alabor organization to engage ina primarystrike for lawful objectives,found that such picketing, although constituting peaceful "primary"picketing against a primary employer (Schultz) at his only place ofbusiness that could be located in New York City, was neverthelessviolative of Section 8 (b) (4) (A).We find it impossible to reconcile the Trial Examiner's preliminaryfinding that the Respondent engaged only in primary picketing withthe conclusion that it thereby violated the Act.As we have fre-quently held, the legislative history of Section 8 (b) (4) (A) revealsthat this section of the amended Act was' directed againstsecondaryboycotts andsecondarystrike activities.3Certainly, it was not theintent of Congress, nor has the Board so construed the language ofSection 8 (b) (4) (A), to proscribeprimaryaction by striking em-ployees, who are engaged in a legitimate labor dispute with their ownemployer.4Thus, the language of Section 8 (b) (4) (A), forbid-ding labor organizations to induce or encourage strikes for the purposeof forcing any employer to cease doing business with any other per-son, must be read with the implicit condition that such inducementor encouragement be accomplished' by secondary, but not primarymeans.Within the area of primary conduct a union may lawfullypersuade all persons, including in this case the employees of Schultz'customers and consignees, to cease doing business with the struckemployer.Little indeed would be left of the right to strike, reaffirmed8Pertinent comments to this effect by Senator Taft,a cosponsor of the Act,appear inUnited Brotherhood of Carpenters and Joiners of America, District Council of Kansas City,Missouri,and Vicinity,A. F. of L.,andWalter A. Said,asAgent for United Brotherhoodof Carpenters and Joiners of America,District Council of Kansas City,Missouri, andVicinity, A. F. of L. (Wadsworth Building Company, Inc., andKlassend Hodgson, Inc.),81 NLRB 802. During the course of Congressional debate Senator Taft stated :This provision[Section 8 (b) (4) (A)] makes it unlawful to resort to a secondaryboycott to injure the business of a third person who is wholly unconcerned in thedisagreemgnt between an employer and his employees.93Cong.Rec. 4323 (April 29, 1947).The test set forth in theWadsworthcase and recitedby the Trial Examiner in the Intermediate Report is applicable therefore only in the event'the union's picketing activities are found to be in furtherance of asecondary boycott.4OilWorkers International Union, Local Union346(CIO) (The Pure Oil Company),84 NLRB 315;United Electrical,Radio and Machine Workers of America and Local 813 oftheUnited Electrical,Radio and Machine Workers of America(Ryan ConstructionCompany),85 NLRB 417. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.505by Congress in Section 13 of the Act,' if the striking employees weredenied the concomitant right of peacefully picketing the immediatebusiness of their employer.The lawfulness of such conduct has beenrecognized by a unanimous Board in the recentPure Oilcase; wherewe said :The fact that the Union's primary pressure on Standard Oilmay have also had a secondary effect, namely inducing orencouraging employees of other employers to cease doing busi-ness on Standard Oil premises, does not, in our opinion, convertlawful primary action into unlawful secondary action within themeaning of Section 8 (b) (4) (A).To hold otherwise might welloutlaw virtually every effective strike, for a consequence of allstrikes is some interference with business relationships betweenthe struck employer and others.The sole issue in this case therefore is the validity of the GeneralCounsel's theory that the nature of the Respondent's picketing wassecondary rather than primary.'.Plainly, the object of all picketing at all times is to influence thirdpersons to withhold their business or services from the struck em-ployer.In this respect there is no distinction between lawful primarypicketing and unlawful secondary picketing proscribed by Section8 (b) (4) (A).Necessarily then, one important test of the lawfulnessof a union's picketing activities in the course of its dispute with an em-ployer is the identification of such picketing with the actual function-ing of the primary employer's business at thesitusof the labor dispute.Admittedly, the application of the above test in this case poses aspecial problem.Heretofore, in cases involving an interpretation ofthe restrictions contained in Section 8 (b) (4) (A), the primary em-ployer and, generally, the secondary employer, conducted their opera-tions at fixed geographical locations.Thus, in theWadsworth sandSealright 9cases, it was clear that the immediate vicinity of the struckplant, the situs of the primary employer's business, constituted the areaof lawful, primary strike activity.Under those circumstances, the°This Section providesNothing in this Act, except as specifically provided for herein,shall be construed so aseither to interfere with or impede or diminish in any way the right to strike, or toaffect the limitations or qualifications on that right.° Supra.' It is noteworthy that neither the General Counsel nor the charging party has exceptedto the Trial Examiner's finding that the Respondent's picketing activities amounted only to"primary" picketing of a primary employer."Supra,e Printing Specialties and Paper Converters Union, Local388, A.F. L. (Seal-right Pacific,Ltd.),82 NLRB 271. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDunion by extending its picket line to the premises of other employersand thus abandoning the scene of its actual dispute with the primaryemployer, went beyond the protected area of primary picketing. Itspicket line so extended was no longer local in point of contact to theprimary employer's manufacturing operations, the only business di-rectly involved in the labor dispute.Such picketing, a majority ofthe Board there held, was secondary conduct violative of Section 8(b) (4) (A).10In this case the primary employer's only geographical premises area terminal in New Jersey, removed from all contact with its customersand consignees, and a dispatcher's office in New York City.But thebusiness with which we are concerned is not confined to these specificlocalities.Here a fleet of commercial trucks, transporting productsover a wide area in New York City, are the necessary instruments ofthe primary employer's operations.Clearly, therefore, in view ofthe roving nature of its business, the only effective means of bringingdirect pressure on Schultz was the type of picketing engaged in by theRespondent.It would have been pointless, indeed, of the Respond-ent to establish a picket like at the New Jersey terminal and yet allowSchultz to carry on its extensive business activities in New York City,unhampered by the Respondent's protesting voice at the very scene oftheir labor dispute.Section 8 (b) (4) (A) does not, in our opinion,require that the Respondent limit its appeal to the public in so drastica manner.In their dissenting opinion the minority argue that Schultz' em-ployees were engaged in a secondary boycott by picketing at the prem-ises of Schultz' customers.We are at a loss to understand the cri-teria employed by the minority, other than a strong conviction thatthey have correctly interpreted "the rules for legality as set down byCongress," to reach their conclusion.The minority evidently regardas insignificant the facts: (1) that Respondent's picketing was lim-ited strictly in time and area toSchultz' trucks;(2) that the employ-ees involved in the labor dispute were employed by Schultz as truckdrivers in New York City ; (3) Schultz, at the time of the picketing,was engaged in his normal business of transportation in that city.We think these factors most important.10 See, alsoDenver Building and Construction Trades Council etc. (Earl C. Gould andJohn C. Preisner, d/b/a Gould of Preisner),82 NLRB 1195, involving a general contractorand a nonunion subcontractor operating on the same construction project.There'theBoard held that the union had directed its picketing activities at the general contractor, asecondary employer.Thus identified, the union's conduct was found to be violativq ofSection 8 (b) (4) (A).A similar factual situation was presented inInternational Brother.hoodof Electrical Workers, Local 501, A. F. of L., and William Patterson (Samuel Langer),82 NLRB 1028. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.507It would seem clear that the truck drivers employed on Schultz'trucks are directly concerned only with the business of driving thosetrucksinNew York City.Whatever their interest in the New Jerseyterminal, that interest results from their employee interest in thetransportation aspect of Schultz' business, not the reverse, as in theSealrightcase," where a union of production employees picketed thetrucks of an independent operator at a scene remote from the situsof the labor dispute.The Respondent union was free within thebounds ofprimaryaction to publish to the world the facts of its dis-pute with Schultz and thereby enlist public support for its cause.Concededly, in selecting a forum to air its grievance, it chose thoselocations and occasions most likely to advise Schultz' customers andtheir employees in New York City that the replacement drivers, aboutto load or unload produce for Schultz, were taking the jobs of theregular truck drivers who had been locked out by their employer. Butthe forum so selected waswithin the imanediate vici'hity of Schultz'own trucking operations and the aggrieved employees' own employ-men t.12Indeed, as the Trial Examiner found, there was no other place inNew York City where the Respondent could give adequate notice ofits dispute with Schultz 13 It therefore 'selected the struck vehiclesas the most appropriate objects of primary pressure. In so doing theRespondent was acting in a manner traditional to employees in allother industries, who choose to stand before their place of employ-ment and point out their replacements to the interested public asstrike-breakers, and their employer as unfair.Such picketing, vir-tually synonymous with the right to strike, is an exercise of a historicright thought necessary to the effectiveness of a strike.We do notbelieve that the truck driving employees in this case should be denied'1Supra.'z Citing theNorthland Greyhoundcase, 80 NLRB 288,the minority contend that Schultz'trucks are not the truck drivers'place of employment.In the cited case the Board, facedwith a problem of conflict of State laws,held that the law of the State in which theemployer's headquarters was located should determine the place employment of bus driversfor the purpose of holding a union-authorization election.TheGreyhoundcase does notdetermine the location of an employer's business or of truck drivers' employment for thepurpose of defining primary picketing.'13we do not find it necessary,however,to accept the Trial Examiner's finding that thelocation of Schultz'trucks on the premises of its customers and consignees constitutedthe former's "place of business" in New York City.It is sufficient,in our view,that thetrucks were the main instrumentality of Schultz'mobile business activities in that city,without adopting terminology commonly used with reference to fixed geographical premises.Schultz, in fact, did not occupy a "place of business" in New York City.The retaineddispatcher'soffice on 17th Street was used only to receive and relay telephone calls.Apparently it was the practice of Schultz' drivers to contact the dispatcher either by tele-phone or by stopping there to receive instructions.Customers did not come into physicalcontact with this office,nor does the evidence indicate that the drivers were requiredto do so. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantially the same right to advertise their grievance in the mosteffective manner possible, through a picket line around their peripa-tetic employer's trucks, which comprise that employer's own busi-ness in New York City at the point of direct contact with the patron-age of its customers and consignees.14In our opinion, Respondent's picketing was directed solely at thecontinued functioning of Schultz' business while its employees, someof whom haZl been employed on the picketed trucks from 6 to 13 years,were locked out of their jobs.Viewed in this context, we cannot re-gard the incidental interference with the business of other employersas sufficient to convert the Respondent's otherwise lawful primarypicketing into unlawful secondary conduct.15Significantly, thoseemployers are not before this Board complaining of any interferencewith their business.Rather, the available evidence indicates that thesecondary employers in this case adopted a strict hands-off policy to-ward Schultz in the latter's dispute with the Respondent.WilliamHaughton, superintendent of consignee Manhattan RefrigeratingCompany, testified credibly, contrary to the testimony of Louis J.Schultz, that the Respondent at no time threatened to picket the prem-ises of that company or to induce its employees to engage in a strikeagainst their employer.Both Haughton and Joseph K. Storer,"'vice president of Manhattan Refrigerating Co., testified that their, em-ployees, in fact, were not requested and therefore did not refuse tohandle products on the picketed vehicles.17ConclusionWe conclude, on the basis of all the facts in the case, that the Re-spondent has engaged only in primary picketing of a primary em-14Our dissenting colleagues argue that the application of this reasoning to the trans-portation industry"removes from the protection of Section8 (b) (4) (A)all employersdoing business with truckers..We contemplate no such sweeping consequences fromour decision that the facts in this case establish the primary nature of Respondent'spicketing activities.The fact that the secondary employers in this case, as in theRyanandPure Oilcases,supra,were incidentally affected by the primary pressure exertedagainst a primary employer does notper sechange the primary nature of the picketing.A different case would be presented had Respondent failed to confine its picketing toSchultz'trucks or had it otherwise employed secondary pressure against Schultz' customers.I.,Our dissenting colleagues ascribe to our opinion"the application of the test ofeffectiveness" in determining the legality of Respondent's conduct."The right to strike,"they assert,"isnot equivalent to the right to conduct an effective strike."Nowhere inour decision do we find that the rightto strike encompasses all forms of effective picketing.We had thought it clear that'our decision rests squarely on the proposition that Respondent,by picketing Schultz'business at the situs of the labor dispute, had engaged in primary,rather than secondary,activity.It would seem self-evident that effectivepri,narypicket-ing is a common incident of a lawful strike without which the phrase"right to strike"would lose much of its meaning.This type of picketing,we have held, is not a violationof the Act, whether or not it happens to be effective.16The name of this official is incorrectly designated as "JosephK.Stover"in the Inter-mediate Report.1'Haughton's testimony to this effect appears in the Intermediate Report. INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.509ployer and that such picketing is not violative of Section8 (b) (4)(A).Accordingly,we shall dismiss the complaint in its,entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein against In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Truck Drivers and Chauffeurs, Local UnionNo. 807, be, and it hereby is, dismissed.MEMBERS REYNOLDS and GRAY, dissenting in part:We agree with the majority opinion that the complaint, insofar a5We agree with the majority opinion that the complaint, insofar asAct, should be dismissed.However, we must emphatically differ withour colleagues in their finding that the Respondent did not violateSection 8 (b) (4) (A). Indeed, we believe that the majority positionwith respect to this aspect of the case constitutes a grave misinterpre-tation of the Act which will seriously impair our ability to effectivelyreflect the intent of Congress in its determination to outlaw the sec-ondary boycott from American industry.The facts of this case relative to the picketing are simple.Uponentering New York City, Schultz' trucks were trailed by the Respond-ent's members in automobiles.When a Schultz truck reached a con-signee's premises it was either parked in front of such premises ordriven on the premises to a loading dock.The Respondent's mem-bers then left their vehicles and formed a picket line around the truck,either on or in front of the consignee's premises, depending upon thelocation of the truck.When Schultz' truck left the particular con-signee's premises, the picketing of the premises ceased.No attemptwas made to picket Schultz' terminal in New Jersey, or his New YorkCity office even though on a number of occasions and for hours at atime Schultz' trucks stopped there.The Respondent was involved in a labor dispute with Schultz. Itwas not engaged in a labor dispute with any of Schultz' New YorkCity customers or consignees.Schultz is therefore the primary em-ployer, while his New York City customers and consignees are sec-ondary employers.The question before this Board is whether or notthe Respondent Union's picketing on or in front of the premises ofthe secondary employers, as above described, is prohibited by Section8 (b) (4) (A) of the Act.There is no controversy over the fact that Respondent's picketswere on or in front of the premises of' secondary employers while 510DECISIONSOF NATIONALLABOR RELATIONS BOARDcarrying on their picketing.Tor can there be any doubt that theyhad as an objective the inducement and encouragement of the em-ployees of the secondary employers to refuse to perform their dutiesin order to force the secondary employers to cease doing business withSchultz.At the hearing in this matter counsel for, the Respondentsstated : "We did not want to picket in Trenton where it does no good.We want to picket-where it will be effective."Again he stated: "Ofcourse we hoped that the men [employees of Schultz' customers]wouldn't unload the trucks in front of the picket line.That was theonly way we could be effective. Of course we hoped that." In theGould and Preisnercase, footnote 10,supra,where, as here, the picket-ing occurred at a secondary employer's premises during the presencethereon of employees of the primary employer, this Board found aviolation of the Act. In that case, significantly, the Board's deci-sion rested in part on admissions of the respondent as to its motivesincluding a statement in its brief to the effect that "the only way inwhich it was feasible for the unions to exert economic pressure onGould and Preisner was to withhold their labor on projects whereGould and Preisner men were employed."The majority here differentiates this case from the previous ones,includingGould and Preisner,involving the violation of the samesection of the Act by establishing two new doctrines : (1) In thetrucking industry thetrucksof the employer are both his place ofbusiness and the situs of employment of his employees, and (2) theright to strike is equated with the right to conduct aneffectivestrike.We are unable to concur with either of these doctrines.The establishment of this type of mobile labor dispute has mani-fold defects.Among other things this reasoning ignores our decisionsin other cases, among them theNorthland Greyhoundcase,"' in whichwe were faced with the problem of ascertaining the place of employ-ment of bus drivers for the purposes of conducting a union-authoriza-tion election.We held that the focal point of the employment rela-tionship of the bus drivers was their headquarters, that is, the placewhere they reported to work, received their instructions, and were paid.We believe the same tests are applicable to the truck drivers here.If, however, the test used by the majority for the Teamsters in thiscase is followed in the future, the situs of the labor dispute, the placeof employment of the drivers, and the picketing may be found in anyplaces which the trucks visit.Application of today's decision to otherbusinesses in which an employee worksfromrather thaninan officeor factory, if consistency were our criterion, points to the conclusionthat a sample bag, a tool kit, or a brief case is the place of employ-IsNorthland Greyhound Lines,Inc.,80 NLRB 288. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.511ment of a salesman, a craftsman, or an insurance agent respectively,and the right of a union to picket in a dispute involving such employeeswill be determined by the location of the sample bag, tool kit, orbrief case.More particularly, the application of this doctrine removes fromthe protection of Section 8 (b) (4) (A) all employers doing businesswith truckers, for it is their premises that become the primary prem-ises of the trucker at least while his trucks are loading or unloadingthere.This we consider to be an unwarranted limitation of the intentof Congress to protect neutral third party employers at their ownplaces of business from the discord resulting from a labor disputebetween a primary employer and his employees. In this connectionwe find no significance in the Respondent's limitation of its picketingto that area of a secondary employer's premises around Schultz' trucksor to a time limited to when Schultz' trucks were on the secondaryemployer's premises.There is no requirement in the Act that thestriking union set its secondary boycott aim at completely disruptingthe operations of the secondary employer but only that he ultimatelybe brought, by the failure or refusal of his employees to performservices, to the point of ceasing to do business with the primary em-ployer.The limited picketing here was obviously and admittedlyaimed at this proscribed result. It follows therefore that the factsof this case are completely dissimilar to those of thePure Oilcase,Supra,cited and quoted by our colleagues, because there the picketingwas limited to the premises of the primary employer.The second theory advanced and relied on by the majority of ourcolleagues and with which we cannot agree is the justification of theactions of the Respondent on the grounds that it was "the only effec-tive means of bringing pressure on Schultz .. ." This conclusion isfollowed by the observation that "it would have been unrealistic,indeed, of the Respondent to establish a picket line at the New Jerseyterminal and yet allow Schultz to carry on its extensive business activ-ities in New York City, unhampered by the Respondent's protestingvoice at the very scene of the labor dispute."The application of a rule of effectiveness in reaching a determina-tion as to whether or not there has been a violation of the statute isnovel to us.We had heretofore assumed that the Congress intendedto prohibit certain types of activities to labor organizations.Thesecondary boycott is one of these activities.We do not deny that theactivities of labor organizations prohibited by.the amendment of the.Act are effective. It was this very effectiveness which led to theirproscription when the Congress determined that such activities wereinimical to the public welfare.To now determine that one of the 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtests of the legality of the activity here in question is that the forumchosen was the only effective one open to the Respondents injects, inour opinion, an irrelevant consideration into our deliberations. -. Theright to strike is not equivalent to the right to conduct aneffectivestrike.Congress has seen fit to limit the areas in which industrialconflict may be carried on and it should not be our function to findotherwise.The Court of Appeals for the Ninth Circuit stated :Congress has now undertaken, in the exercise of its powerunder the Commerce Clause, to prohibit altogether or sharplyto curtail the use by labor organizations of certain economicweapons which they have heretofore freely employed. In aneffort to narrow the area of industrial strife, and thus to safe-guard the national interest in the free flow of commerce, it hasin effect banned picketing when utilized to conscript in a givenstruggle the employees of an employer who is not himself a partyto the dispute isFinally, we fail to see the significance attached by the majority tothe fact that the secondary employers herein did not file charges withthis Board.This novel test of violation of the Act has no bearingwhatever on the factual issue before us. In cases without numberthe fact that all possible complainants were not before us has notweighted our judgment. For instance, to cite one of the many casesavailable, we found a violation in a matter closely analogous to thisone in theS'ealrigh,tcase,supra,where the secondary employers hadnot complained of the violation.By way of conclusion and recapitulation we again must express ourdisapproval of the majority's enunciation of the doctrine of a rovingsitus and place of employment in the case of the trucking industryand the correlative theory that this industry creates a special problemdeserving of special. treatment.We know of no precedent for thefirst of these two theories and forecast that consistent applicationof this doctrine will largely vitiate the provisions of section 8 (b)(4) (A) as to all employers using transportation in their business.Nor do we find sanction in the Act or precedent in the body of thelaw for designating one group of labor organizations for uniquetreatment when on its face the applicable statute makes no such ex-emption.The majority has further condoned the actions of theTeamsters by finding that the picketing it conducted was the onlyeffectivemeans at its command.We are confounded by the appli-cation of the test of effectiveness to the legality of the Respondent'sactivities.We find no mandate upon us to guarantee a labor organi-eandConverters Union,et al.v.Le Baron,171 F. 2d 331 (C. A. 9). INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.513zation the right to conduct an effective strike as opposed to an abortiieone.The sole test which we are deputized to apply is whether orriot the activity in question is conducted within the rules for legalityas set down by Congress. Our colleagues also advert to the fact thatthe pickets marched closely around Schultz' trucks and departed whenthe trucks departed.Disagreeing as we do with the roving situstheory of the majority we find no significance in this behavior.Evenwere we to grant the validity of this theory the aid of legality withwhich the majority clothes the Respondent's activities was completelywafted away at the hearing in this matter when counsel for the Re-spondent repeatedly admitted the object of the picketing to be theinducement of the employees of the secondary employer to refuseto perform their duties with the object of forcing the secondaryemployer to cease doing business with Schultz.As we do not believe that the cab of a truck is a place of employmentor that the truck itself is the place of business of Schultz, or thatthe Respondent is entitled to the most effective place to advertise itslabor dispute without regard to the proscriptions of the law, we musttherefore conclude that by carrying their labor dispute to the premisesof secondary employers for admittedly unlawful purposes the Re-spondent herein has violated Section 8 (b) (4) (A) of the Act.INTERMEDIATE REPORTMr. Warren H. Leland,for the General Counsel.Boudira, Cohn & Glickstein,of New York, N. Y., by Mr.Sidney E. Cohn,andMr. John J..Boylwn.,delegate, Local 807, for the Respondent.Pincus & Pechter,of Philadelphia, Pa.,by Messrs. Ira I. PechterandMorrisJ.Mayer,andBuckley & Danzunsky/,ofWashington, D. C., byMessrs. JosephB. DanzanskyandMilton Quint,for Schultz Refrigerated Service, Inc.STATEMENTOF THE CASEUpon a third amended charge duly filed September 28, 1948, by Schultz Re-frigerated Service, Inc., of Slackwood, New Jersey,. herein called Schultz, theGeneral Counsel of the National Labor Relations Board,' by the Regional Directorfor the Second Region (New York, New York), issued a complaint datedSeptember 28, 1948, against the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Truck Drivers and ChauffeursLocal Union No. 807, of New York, New York, herein called the Respondent,and on occasion called Local 807, or the Union, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (b) (1) (A) and 8 (b) (4) (A), and Section2 (6) and (7) of the National Labor Relations Act, as amended, Public Law101, 80th Congress, 1st sess., hereinafter referred to as the Act.i The General Counsel and his representative at the hearing are referred to herein asGeneral Counsel ; the National Labor Relations Board is referred to as the Board. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices the complaint alleged in sub-stance : (1) . that since on or about September 1, 1949, the Respondent has en-gaged in, and by picketing, intimidation, coercion, threats and orders, hasinduced and encouraged the employees of the -Manhattan Refrigerating Com-pany, three other named employers, all of New York, New York, and the em-ployees of other unnamed employers, engaged in a concerted refusal in the courseof their employment to perform services or to transport, handle or receivegoods, articles,materials or commodities transported by Schultz, in order toforce or require any other employers or persons to cease doing business withSchultz; (2) that since on or about April 15, 1948, Respondent has entered upona course of conduct calculated to intimidate and coerce employees of Schultzand in the furtherance of such end, the Respondent has caused its membersto follow Schultz' trucks along their delivery routes and, by coercion, intimi-dation and acts of violence directed against Schultz' drivers, has deprivedand is depriving the aforesaid employees of the rights guaranteed in Section7 of the Act; (3) the Respondents through the action of certain of its agents,to wit: Samuel Breenen, John Durkin, and Samuel Dorff, has inflicted bodilyinjury to certain of Schultz' employees ; and (4) by the acts described abovethe Respondent has restrained and coerced the employees of Schultz in theexercise of the rights guaranteed in Section 7 of the Act, all in violation ofSection 8 (b) (1) (A) and 8 (b) (4) (A) of the Act.Copies of the complaint with notice of hearing thereon were duly served uponthe Respondent and Schultz.On October 19, 1948, the Respondent served andfiled its answer to the complaint in which it denied the commission of the unfairlabor practices alleged, and affirmatively alleged that Schultz had refused to.bargain with Local 807 in violation of Section 8 (a) (5) of the Act; and thatin violation of Section 8 (a) (3) -of the Act, Schultz had locked out and dis-charged his employees who were members of Local 807. Inasmuch as theGeneral Counsel had not authorized the issuance of a complaint against Schultzon such charges, the issues attempted to be raised by the Respondent's affirmativedefense were not litigated herein.Pursuant to notice, a hearing was held at New York, New York, from October19 to October 25, 1948, before Peter F. Ward, the Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel, the Respondent, and Schultzwere represented by counsel, and all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During the hearing, theGeneral Counsel offered in evidence two certain affidavits bearing the signatureof John Lumpkin, a witness called on behalf of the General Counsel. Such affi-davits are marked for identification as General Counsel's exhibit numbers 7and S.The undersigned received said exhibits over the objection of counsel forthe Respondent, but subject to a motion to strike. Counsel for the Respondentmade an immediate motion that said exhibits be stricken.The undersigneddenied the motion with a proviso that it might be renewed at the end of thehearing.Such motion was renewed at the close of the hearing at which time theundersigned reserved ruling thereon.For reasons stated in detail below, theundersigned hereby grants motion of Respondents' counsel to strike GeneralCounsel's exhibits numbered 7 and 8 from the record.' The undersigned alsoreserved ruling on the motion of counsel for the Respondent to strike certain2It is hereby ordered that General Counsel's exhibitsnos. 7 and 8 stricken from therecord as above ordered be retained in the files herein as rejected exhibits. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.515testimony of the said witness Lumpkin and now rules that said motion be denied.Also at the close of the hearing, the General Counsel moved to conform thecomplaint to the proof as to formal matters, which motion was granted withoutobjection.Counsel for the parties availed themselves of an opportunity to argue orallyat the close of the hearing, and their argument is included in the transcriptof the proceedings herein.Counsel for the parties were advised that theymight file briefs together with proposed findings of fact and conclusions of lawwith the undersigned.The General Counsel and the Respondent's counsel filedbriefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF SCHULTZSchultz Refrigerated Service, Inc., is and has been since about 1936, a corpora-tion organized under the laws of the Commonwealth of Pennsylvania. The cor-poration now maintains its principal office and place of business at Route 26,Brunswick Pike, near Trenton, New Jersey, and has been continuously engagedfrom said place of business in the transportation of perishable goods by truck.During the year ending June 1, 1948, the corporation in the course and conductof its business operations transported perishable goods among and between theStates of New York, New Jersey, Pennsylvania, Maryland, Delaware, and theDistrict of Columbia.'The record discloses that Schultz' operations are in themain concerned with interstate transportation.The undersigned accordinglyfinds that Schultz is engaged in commerce within the meaning of the Act.II.TIIE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Truck Drivers and Chauffeurs Local Union No. 807, affiliated withthe American Federation of Labor, is a labor organization within themeaningof the Act. It admits to membership employees of Schultz.III.THE UNFAIR LABOR PRACTICEA. The alleged violations of Section 8 (b) (1)(A) byRespondent41.Background eventsThe record discloses that out of the approximately 1,800 employers in NewYork City and vicinity requiring the services of truck drivers, Chauffeurs, ware-housemen etc., Local 807 has contracts with some 800 of them ; that approxi-mately 30 out-of-the State carriers handling refrigerated freight and its importinto New York City employ some 400 Local 807 members to relieve their "over-3The facts found in this section are based upon the stipulation of the parties.Whilecounsel for the Respondent was asked to stipulate that Schultz transported goods valuedin excess of $100,000,000 during the year preceding June 1, 1948, he declined to stipulateas to the amount, since he had no "active knowledge," but did stipulate that Schultz wasengaged in interstate commerce.4By stipulation of the parties the issues in connection with the alleged violationsSections8 (b) (1) (A) and 8 (b) (4) (A) were, in the main, tried separately. This report dealswith the issues in the same sequence as that which was followed at the hearing.877359-50-vol. 87-34 516.'DECISIONSOF NATIONALLABOR RELATIONS BOARDthe-road drivers";' and that Schultz on, and for anumberof years prior to,August 31, 1948, employed some 17 of such latter group of Local807's numbers torelieve hisover-the-road drivers who came into New York City.The record further discloses that for at least S years Schultz operateda termi-nal in New York City to which his over-the-road drivers brought his loadedtrucks and regularly turned them over to the regularly employed drivers ofSchultz, who were members of Local 807, for delivery of the refrigerated mer-chandise to consignees of Schultz and the pick-up of similar merchandise fortransportation back to the States other than the State of New York, through whichSchultz operated ; that for a number of years ° Schultz had operated under aclosed-shop contract with Local 807, the last of such contracts was executedon orabout September 1, 1946. and was clue to expire on August 31, 1948; thatduring the early summer of 1948, Schultz determined to give up the operationof his New York terminaland alsoa terminal he operated at Philadelphia andconsolidated the two terminals at some point in the State of New Jersey; thatpursuant to such determination and on or about June 29, 1945,' Schultz, by letter,informed John Strong, president of Local 807 that he did not intend to renew thecontractexistingbetween his Company and Local 807, and that he "intendedtomove from New York City sometime prior to the expiration of the contract"that prior to the expiration of the contract as abovefound,by Strong by letter re-quested Schultz to enter into bargaining negotiations in anticipation of theexpirationof the existing contract, but no negotiations were had; that prior toAugust 28, Schultz rented a new terminal site on Brunswick Pike, Slackwood,New Jersey, where he subsequently consolidated the operation formerly con-ducted at his New York City and Philadelphia terminals; and under date ofAugust 27, Schultz wrotePresidentStrong of Local 807 as follows.:DEAR SIR :Please be advised that I am enclosing my New York Terminalas of theclose of business on Saturday, August 28, 1948. I, intend to abide by theprovisions of the present contract that this company has with your localUnion.My new place of business will be on the Brunswick Pike, at Slackwood,New Jersey.Any of our present 807 employees who care to work from thatterminal until theexpirationof the present contractwill be assigned towork eThe record further discloses that on Friday, July 27, 1948, Schultz went tothe headquarters of Local 469, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, hereinafter called Local 469,and asked the latter to enter into a contract with him to furnish truck drivers tooperate from his new terminal at Slackwood, New Jersey e The contract entered°"Over-the-road" drivers are those who truck merchandise,refrigerated and otherwise,from States other than New York into the City of New York, where for a number of yearsit has been the custom for such over-the-road drivers to take their trucks to their employer'sNew York terminals where the trucks were taken over by drivers, who were members ofLocal 807. and who were regularly employed by the owners of the over-the-road or out-of-State trucks for the purpose of making deliveries to, and pick-ups from,the customers andconsignees of such truck operators.The trucks are then returned to the terminal andre-mannedby the over-the-road drivers who take the trucks out of the city.°Schultz estimated such period as 11 or 12 years.Unless otherwise specified all events referred to herein occurred in 1.948.The record discloses that this letter did not reach Strong until August 30.Slackwood, New Jersey, is within the jurisdictional area controlled by Local 469. [NIEI,NAT1ONALBROTHERHOOD OF TEAMSTERS,ETC.517into with Local 469 by Schultz was a closed shop contract10 due to expire onAugust 31, 1998.The record indicates that Schultz had an oral agreement tothe effect that he would sign a further contract with Local 469 when terms of thenew contract had been agreed to by all the operators in the Slackwood, NewJersey, area.By the closing of the New York City and Philadelphia terminals and theirconsolidation in New Jersey, Schultz was able to make substantial savings'oninsurances and rentals; and under the terms of his contrast with Local ^63,under which the truck drivers worked a 10-hour day at i;1.25 pc r hour beforeovertime pay accrued, as compared with an 8-hour day at $2.00 per hour providedby his contract with Local 807, Schultz likewise made substantial savings on pay-ment of wages. Schultz moved his New York City terminal activities to Black-wood, New Jersey, on August 28 and prior to this date had not informed hisLocal 807 employees of his plans to do so. In this connection Schultz testified:Q.Were there any conferences between you and the men with respect totheir moving to Jersey and working in Jersey prior to August 28, 1948?A. None whatsover.Q. Did you speak to any of the men and tell them you intended to move toNew Jersey prior to August 28, 1948?A. I did not.Local 807 employees of Schultz did not learn that Schultz had moved his terminalpperations out of New York City until they reported for. work on Monday, August30."It appears from the record that Schultz moved his equipment and office filesfrom his New York office to Slackwood on or about Saturday, " August. 28, butstill retained a telephone office in New York City in charge of Gertrude Bernardowho had heretofore served as Schultz' "dispatcher and office manager" in NewYork City..Some 2 weeks prior to August 28, Bernardo was in Philadelphia and in thepresence of Dan Heenan, operations manager for Schultz, and Schultz, heard thelatter state that he was going to take all of the equipment and everything thatbelonged to him out of New.York and the only thing he "would have in New Yorkwas phones to receive calls."According to Bernardo the plan had been to movethe equipment out of New York on August 23, but th;.s was not,done "becausesomething went wrong."On Sunday, August 29, Heenan called Bernardo's house ; in this connectionshe testified :Q. Sunday, August 29th, Heenan called your house?A. Yes.Q. All right, go ahead.A. He was down taking the equipment out, and he wanted me to comedown and give him the time cards and everything out of the office.So I went down, andI gavehim the time cards, and I said, "What aboutthe men tomorrow?"He said, "As far as we are concerned, they are finished."I said, "The contract isn't finished."He said, "Lou Schultz knows whathe is doing.""On August 27 when this contract was executed, Schultz had no employees who worethen members of Local 469. ."The findings in this section are ha sod upon stipulations of the parties and upon undis-puted and credited testimony of witnesses for the parties.As is disclosed below some office equipment was moved on Sunday, August 29. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen he said, "The checks will be in Monday," normally they get paidFridays.Q. Normally they would get paid on Friday, September 3rd. Is thatright?A. Yes.Q. But he said the checks would be there....A. Monday morning, which they were."Schultz' letter of August 27 to President Strong of Local 807 and receivedby Strong on Monday, August 30,14 stated in part :My new place of business will be on the Brunswick Pike at Slackwood, NewJersey.Any of our present 807 employees who care to work from thatterminal until the expiration of the present contract(August 31, 1948)willbe assigned to work.[Emphasis supplied.]Insofar as the record discloses Schultz' New York employees, all members ofLocal 807, did not learn that Schultz had moved his terminal headquarters outof New York until Monday, August 30, and had not been given an opportunityto report to Slackwood for work on that day nor does it appear that Local 469drivers who brought Schultz' trucks into New York City on that Monday morn-ing had been instructed to turn the trucks over to the New York drivers for thepurpose of making deliveries and pick-ups as had been the custom.2. Intimidation ; violence ; restraint and coercion, for which the Respondent wasallegedly responsibleThe record discloses that certain acts which would amount to restraint andcoercion against Schultz'employees who were members of Local 469, were com-mitted by Schultz'employees and ex-employees who were members of Local 807,if such acts were committed as agents of the Respondent.The record furtherdiscloses the commission of certain acts of violence and contains testimony ofother alleged acts of violence.The real issue in this section is whether or not the Respondent was and isresponsible,as principal,for any of the acts of restraint and coercion committedby Local807 members,or for theacts of violence and allegedacts of violence com-mitted by persons not identified in the record.The complaint names but three Local 807 members lc as "agents" " of theRespondent,who assuch agents arecharged with inflicting "bodily injury to cer-tain of Schultz'employees."In the caseofSunsetLine and Twine Company,79 NLRB 1487,the Board, insetting forth,in abstract,those fundamental rules of the law of agency which itdeemed must control its decision of the issue of responsibility in that and similarcases, stated,inter alias1.The burden of proof is on the party asserting an agency relationship,both as to the nature and extent of the agent's authority.In this case, forexample, it was incumbent upon the General Counsel to prove, not only thatthe acts of restraint and coercion alleged in the complaint were committed,13The testimony of Bernardo above set forth was not denied and is credited by theundersigned.14 Schultz testified that this letter was received by Strong on Monday morning, August 30.15 The Act does not regulate the conduct of individuals acting in a private capacity ; onlyemployers of labor organizations or their agents can commit unfair labor practices.SeeMatter of Sunset Line and Twine Company,79 NLRB 1487.I" Samuel Brennan, John Durkin, and Samuel Dorff. INTERNATIONAL BROTHERHOOD OF. TEAMSTERS, ETC.519but also that those acts were committed by agents of the Respondent Unions,acting in their representative capacity.The Respondent's failure to intro-duce evidencenegatingthe imputations in the complaint did not relieve theGeneral Counsel of that burden(citing cases).(a) John Lumpkin;the incidents of August 31,September 1 and 3Lumpkin, a truck diver and a member of Local 469, has been employed as suchby Schultz since about July 19. On the morning of August 31, he took a truckload of merchandise to New York City for delivery.His first point of deliverywas to Loyal Blanchard, a consignee of Schultz, on Gansevoort street.Whileen route to Blanchard's an 807 man (subsequently identified as John Durkin), 7jumped on the running board of his truck, and said, "Schultz is on lock-out, lockedus out.You are not allowed to make any deliveries."When Lumpkin asked,"What am I supposed to do?" Durkin replied, "You take the truck back to 16thStreet where you have two of your other trucks parked.You might as well goback and keep them company."When Lumpkin said, "I have got orders todeliver," Durkin said, "Well you better go back with the other guys."When askedif he recalled any further conversations,Lumpkin replied :Yes, whatever the man was he says, "You know we have got a family tokeep too. If you take our-job away from us we won't have any."Among the group of men who followed Lumpkin's truck to 16th Street wasJohnny Payne, a member of Local 807. At the 16th Street stop Lumpkin ex-changed books with some of the men who followed him, some of whom had807 buttons and books and some did not.On September 1, pursuant to instruction Lumpkin again took a truckloadof goods to New York for delivery.He took his truck directly to Schultz' NewYork office and found four men standing there, among whom were Dorff andBrennan who informed Lumpkin that "Here we are again, we are out on strikeagain, 807 is out now.""When he was advised that the "strike"was on again,Lumpkin said, "Well, being you are on strike I am not going to take the truckout."Lumpkin permitted his truck to stand at Schultz' office all day.When ready toleave he told William Nelsen, an 807 man, who had been employed by Schultzfor some 6 years, that "we are taking the truck back full," to which Nelsenreplied :That's a damned good idea. Take the truck back. You know we can getrough if we want to but we do not want to.We can get rough and get awaywith it."17During his examination in this connection,Lumpkin was asked to identify the indi-vidual who jumped on the running board of his truck,but refused,and continued to refuseto identify such individual.Although urged to do so by the undersigned and by counsel forthe Respondent.The latter stipulated that Durkin was the individual in question.Lump-kin's refusal to give names of Local 807 men in this and other occasions is discussed infurther detail below.11The record indicates that Local 807 men on Monday, August 30, claimed Schultz hadlocked them out and they called a strike;on that same day, Schultz agreed to retain 807employees on the pay roll until midnight August 31,1948, the date the contract betweenLocal 807 and Schultz expired by its terms.11This is the last of several not inconsistent versions,as related by Lumpkin,of Neisen'sreply to his statement that "we are taking the trucks back full,"and was given afterLumpkin had been permitted to refresh his recollection from an affidavit he had executedfor a Field Examiner of the Board.Nelsen although available was not called as a witness. 520.DECISIONSOF NATIONALLABOR RELATIONS BOARD-Lumpkin then returned to Slackwood with his truck still loaded.On September 3, Lumpkin made his third trip to New York on behalf of Schultzfor the purpose of picking up a load of "skids" at Schultz' New York office.After the truck had been loaded and Lumpkin and his helper started the truck,a pin coupling "the box" to the truck dropped from its position with the resultthat the "box" dropped into the street.Lumpkin reported the matter to Schultz by telephone at Philadelphia andwas instructed to get the box back the best way he could.Arrangements weremade with a wrecking company "to get the box lifted up."While waitingfor the wrecking company "to get the box lifted up," Lumpkin and his helperwent to a restaurant to eat-when Lumpkin came out of the restaurant he wasaccosted by three men, one of whom stated, "You are the rat we are after."Lumpkin ran into Schultz' office where he was followed by the three men abovereferred to, and was brutally beaten and kicked by them with the result thathe was left with a "skinned" back; battered ribs ; eyes "blacked"; and his lip"busted."In connection with the above incident, Lumpkin testified :By Mr. LELAND :,Q.Were these 807 men that beat you?A. I presume they was, yes.Q. Dir. Lumpkin, I am going to have to refresh your recollection in thisrespect.Do you know Mr. Samuel Brennan?A. I do know him.Q.Was he one of the three men?A. That I couldn't say because when they came running at me I could notstop to see who was coming at me. I just took heels and run.Q.Mr. bumpkin, do you know Mr. JohnDurkin?A. I can't say that I do.Q.How about Mr. Samuel Jordan? 20A. Yes, I know Jordan.Q.Was he one of the men?A. I repeat my conversation of before.When they came after me I justhighballed.Lumpkin testifiedthatsummonses were issued against these men,21 thathe attended the Magistrates Court but refused to prosecute,and that the casewas dismissed,In connection with Lumpkin's examination,the General Counsel, on the theorytember 3 that he was, in effect,incapable of testifying to the facts concerningthe events of August 30, 31, and September 3, offered in evidence two affidavits,(1) purporting to detail the events of Lumpkin's experience of September 3,hereinabove referredto, includingthe names of his alleged assailants ; and(2) an affidavit purporting to detail the events of Lumpkin'sexperiences on20The complaint alleges that Samuel Brennan,John Durkin,and Samuel Dorff, as agentsof the Respondent,inflicted bodily injury on certain of Schultz' employees, but no allega-tion as to Jordan was made.-' It is not clear from the record whether the General Counsel by his questions andLumpkin by his answers had reference to a group of three men which included Jordan orDorff as one of the three. It may well be that no one named "Jordan" was meant by eitherthe General Counsel or by Lumpkin,since Jordan's name was not included in the com-*plaint.Lumpkiu did not testify that he personally filed charges in the Magistrates Courtand the record does not otherwise indicate who filed such charges.- INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.521August 30 and 31. Both affidavits were offered, not for the purpose of impeach-ing Lumpkin's testimony, but as proof of the statements contained in theaffidavits.In his brief, the General Counsel contends that:Lumpkin, throughout the testimony, was trembling with fright.He ad-mittedly was terrified of the consequence of testifying the proceeding andit is submitted that his trepidations were not without good cause . . .During the hearing the undersigned noted that despite numerous objectionsof counsel, interruptions and arguments, Lumpkin's testimony was, on the whole,responsive and consistent, except that it was apparent that he was determinedfrom -the outset that he would not give the names of his alleged assailants orthe name of the person who boarded his truck on August 30.While it maynot be said that Lumpkin was wholly composed while on the witness standneither can it be said that he "was trembling with fright." The most that canbe said, in the opinion of the undersigned, is that he was somewhat restless andillat ease, a condition that is not unusual for witnesses to reach in cases thatare aggressively tried, as was the instant one.As to Lumpkin being admittedly "terrified," Lumpkin testified in response toa question by the General Counsel that he was "afraid" to identify the manwho boarded his truck on August 30; and subsequently refused to name his al-leged assailants of September 3, a fact from which it might be inferred that hehad some fear when asked to name them, if in fact he knew their names. In thisconnection, Lumpkin testified :Trial Examiner WARD. I again suggest the witness identify the party.The WITNESS. Mr. Examiner, as I just spoke to you a minute ago sincethe affidavit was taken, on Tuesday (August 31) and on a Friday (Septem-ber 1) I was beat up near the office.Trial Examiner WARD. What office?The WITNESS. The Company's New York office.Trial Examiner WARD. Do you know who beat you up?The WITNESS. No, I just heard names mentioned, that's all.Trial Examiner WARD. I beg you pardon?The WITNESS. I only heard names mentioned. I don't know who theywere.By Mr. LELAND :Q.Were they 807 men?A. Yes.Mr. COHN. Did you just say you don't know who they were?The WITNESS. I don't know their names, No.For the purpose of refreshing his recollection, the General Counsel handedLumpkin the affidavit covering events of September 3, concerning which Lump-kin testified :By Mr. LELAND :Q. Does it refresh your recollection?A. It does.Q.What?A. It does, but all I heard was first names mentioned.Who they were-(answer interrupted by Mr. Leland's offer of affidavit in evidence). [Em-phasis added.] 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel's brief, in part, states :It is now firmly established in New York that if a witness' recollection isnot refreshed or revived by an inspection of a writing so to enable him totestify on certain matters, the writing may be used, subject to certainlimitations, in connection with, and an auxiliary to, the testimony of thewitness.CitingMerrill v. The Ithaca and Oswego R. R.Co., 16 Wend (N. Y.) 586,30 A. M. Dec. 130; andHalsey v. Sinsebwtgh,15 N. Y. 485.The citations are inapplicable here since Lumpkin testified that the affidavitdid refresh his recollection but went on to state that he only heard "first names"and did not explain, nor was he asked to explain, the source of his information,if any, which supplied the last names or surnames included in the affidavit.The General Counsel's brief further states, "Courts have held that on failureto identify on the stand, a former identification is admissible." (CitingState v.O'Adaine,84 NJL 386, 36 ATL 414; andState v. Kysilka,84 NJL 6, 87 ATL 79).Both of the cited cases had to do with criminal prosecutions. In each casethe witness failed to identify the parties charged with the criminal offense dur-ing trialof their cases and substitution of a prior identification was attempted.In theO'4damecase, the syllabus prepared by the Court states :Where a party is "surprised" by adverse testimony of a witness called byhim, the trial court may, in the exercise of sound discretion, permit himto offer proof of self-contradictory statements previously made by witness,for the purpose,notof proving the truth of such statements, but to "dis-credit" or neutralize the effect of such adverse testimony.The trial courtwill, upon request, and should without request, limit the effect of such proofto this purpose. [Emphasis supplied.]The Board has held that sworn statements and affidavits of witnesses fur-nished to Board Agents or Field Examiners are admissible for the limited pur-pose of impeaching contrary testimony given at the hearing 2aIn theMatter of Douglas Silk Products Company, Incorporated,63 NLRB1280, the Board found that an employee denied that he read a sworn statementmade by him to a Board Agent or that it had. been read to him at the time of hissigning every page thereof, statement was received in evidence as Board's Ex-hibit over Respondent's objection, but not as affirmative evidence,per se,of truthof the contents thereof.In the absence of an authorizing statute or rule of court, ex parte affidavitsmay not be read in evidence in the determination of material issues of fact;.such matters are to be proved or controverted by the testimony of competentwitnesses taken at the trial or by deposition, so as to permit cross-examination.2 C. J. 2d 985,U. S. Fidelity & Guaranty Co. V. Commercial National Bank,55 F. 2d 564.From the foregoing and the record it is clear that Lumpkin's affidavit pur-porting torelate the details of September 3 may not be received in evidence asproofof the contents thereof. It is so found: The rejection of such affidavit,as proof of its contents as above ordered, is required.All that the undersigned has found with reference to Lumpkin's affidavit cov-ering the events of September 3 as proof of the content of such affidavit, isequally applicable to his affidavit covering the events of August 30 and 31.The52 SeePrigg Boatworks,69 NLRB97; Pillsbury Mills, Inc.,74 NLRB 1113. INTERNATIONAL BROTHERHOODOF TEAMSTERS,ETC.523rejection of the latter as proof of its contents, as above ordered, necessarilyfollows.While no findings may be made upon the basis of Lumpkin's affidavits, hisuncontradicted and credited testimony discloses that upon August 31 and Sep-tember 1, he was by restraint and coercion on the part ofmembersof Local 807kept from making deliveries to Schultz' customers and consignees, and on Sep-tember 1 particularly was induced to return his loaded truck to Shultz' Slack-wood terminal without making any deliveries, which raises the question as towhether or not thesemembersof Local 807 were acting as agents of the Re-spondent, so as to make the Respondent responsible for their acts, or were actingas individuals, in which event the Respondent would not be liable for their acts.The issue of Respondent's liability in this connection is discussed below.(b)William Crenshaw incident of October 15Crenshaw in company with another employee of Schultz reported for workat Trenton (Slackwood), New Jersey, early on the morning of October 15. Pur-suant to instructions Crenshaw and his associate took a truck to New York Citywhere they made certain deliveries and pick-ups.They then reported to Ber-nardo, Schultz' office manager, who instructed them to "bring the truck aroundby the office."They did as instructed and were then told that there were nofurther pick-ups.When they were in the truck, ready to leave, Sam Brennan,a former employee of Schultz and a member of Local 807, in the presence of four orfive former employees, grabbed Che.nshaw by the arm and said he wanted to talkto him.Crenshaw replied that he did not want to talk to Brennan as he had workto do.When Brennan attempted to pull Crenshaw from the truck, the latterbrandished an iron hook which caused Brennan to release his hold on Crenshaw'swrist, whereupon Crenshaw and his companion drove off. Crenshaw exhibiteda scar or a mark on his wrist which he stated was caused by Brennan's finger-nail."Brennan was the only member of the group of Schultz' former employeespresent on this occasion who said anything to Crenshaw.Brennan is one of the three Local 807 men, formerly employed by Schultz,named in the complaint to have inflicted bodily injury upon certain of Schultz'employees, while acting as agent of the Respondent. Other than the above-described incidents there is no evidence in the record tending to prove thatBrennan had inflicted any bodily injury on any of Schultz' employees. There wasno evidence in the record that'the members of Local 807 ever established a picketline around Schultz' New York office'4Respondent's alleged liability for Bren-nan's conduct in this instanceis discussed below.(c) Ogborn Smith's testimonySmith's examination covering some 25 pages of the official transcript proved tobe indefinite in the extreme.But two matters appear to be material here, (1)Smith testified that when he sought to back his truck into the platform at "Cold23At the request of counsel for the Resopndent the undersigned examined the mark onCrenshaw's wrist and stated for the record : "The mark, whatever it is, or however it wasoccasioned, is about half the size of the eraser on a normal pencil."24 Insofar as it appears from the record, the only time the members of Local 807 everestablished any picket line or did any picketing was on those occasions when the membersof Local 807 picketed around Schultz' trucks when he made or attempted to make deliveriesto and pick-ups from his customers and consignees, more particularly describedin SectionIII B below. 524.DECISIONS OF NATIONAL LABOR RELATIONS BOARDStorage," "Somebody hollered, `You better not back in,' don't know the exact wordsso I just thought from the tone of voice and all the way it was best maybe Iwouldn't back in. As it turned out there wasn't a spot ; anyway, I didn't back in";and (2) on*an occasion when Smith had lunch with Niesen, a former employee ofSchultz and a.member of Local 807, Smith informed Niesen that he was goingback to Trenton, Niesen said, "It is a good thing you are going back to Trenton,otherwise you would be looking for trouble."On cross-examination, . Smithtestified in part:Q. On September 3rd, which was the date you had the conversation in therestaurant (with Niesen) and the date you did not deliver merchandise butdecided to go back to Trenton there was a city-wide trucking strike in NewYork, was there not?A. I believe there was.The sum total of Smith's testimony is that "somebody" unidentified in therecord, told him not to back his truck into the platform at "Cold Storage"; andSmith's statement to Neisen, while the two were at lunch, that he was returningto Trenton, and Neisen's reply, "It's a good thing you're going back to Trenton,otherwise you would be looking for trouble."While Niesen's statement mayhave contained an implied threat, under the circumstances one may not infer thatNiesen was speaking for or in fact acting in behalf of the Respondent. Thecomplaint does not allege that Niesen was acting as an agent of-the Respondent.(d)Wa.verly L. Browder; incidents of September 7 and 8On September 7 Browder made certain deliveries in New York City.He laterstarted to make pick-ups. In the course of his pick-ups he stopped at "Break-stone" to make a pick-up of cheese. According to Browder, three Local 807 menaccosted him and the shipper at Breakstone. The three union members askedBrowder why he "was picking up," and if he didn't "know there was a strikeon?"-Browder said he did, but that his Union was "working in Trenton, 469."The 807 men said, "You cannot pick up here," whereupon one of the shipperspulled the plank away from Browder's truck and refused to deliver it drum ofcheese for which he had already signed, and requested return of the signed slips,whereupon Browder erased his name from the slip. An 807 man then said toBrowder, "You guys ought to get the hell out of New York and stay out while thereis trouble going on over here.You cannot pick nothing up." According toBrowder he had been stopped previously, at a time he did not recall or where hewas "heading for" when he was stopped. He was stopped at Holland Tunnel andcalled a "scab," and told by an 807 man, not one of Schultz' men, to "turn aroundand get the- out of New York, or else."According to Browder, on September 8 he went into New York about 9 a. in.by way of Holland Tunnel and went up Canal Street to about West Street and19th, where he stopped for a red light.As he started up "approximately" 15 to 20men "covered" on him. "One jumped on either side of my running board and onefellow on my side tore the mirror off." Also according to Browder, his helper,one Keyes, pushed the man off the running board on his side ; the man with de-tached mirrior asked Browder, "What are you doing in New York? Don't youknow there is trouble going on?"; when Browder answered "Yes" the man withthe mirrior said "We are going to escort you to the Tunnel. Get to hell out of hereand stay out or else" ; and thereafter the group turned Browder around, headedhim for the Tunnel and followed him "clean into Newark."When asked if he INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.525knew any of these men Browder said, "No, they are not Schultz' men.They are-807men."He further testified:Q. How do you know that?A. I exchanged books with them.On cross-examination,Browder testified that the 15or so men who stopped himon September 8 and headed him back through Holland Tunnel into New Jersey,claimed to have been ex-workers for Schultz, but that he later learned who theSchultz workerswere and learned that the claimof the groupthat stopped himon September8 was untrue.Browder'stestimony above with reference to the allegedevents of September8 fails to identify any of the group who claimed to be Local 807 men.WhileBrowder's testimony is to the effect that the group treatedhim, hishelper,and histruck with violence, he. also testifies that he "exchanged books with them."Such a transaction would seem to indicate that at least a part of themeetingbetween Browder and the alleged group of 807men was on a friendly basis,which might well have resulted in persuading Browder to return his truck toNew Jersey without the alleged 807men engagingin any violence.Browder'stestimony to the effect that his helper, Keyes, "pushed the man off the runningboard on his side," would seem to indicate that a group of 15 alleged ?S07 men didnot take full advantage of their superiority in numbers.Keyes was not calledas a witness, nor was he shown to beunavailable.(e)Horace Hopkins; the incident of August 30Hopkins' undisputed testimony discloses that he worked for Schultz in the NewYork City area on August 30 only; that when he arrived at Schultz' New Yorkoffice on that morning John H. Boyland, business agent for Local 807, informedhim that Schultz had locked out Local 807 men, and that Hopkins had no rightto make any deliveries or pick ups "because it (deliveries and pick ups) was underthe jurisdiction of 807"; 2' that under orders from Office Manager Bernardo, hewent to Manhattan Coal Storage to make some pick-ups and was followed by twoLocal 807 men (later identified as Johnny Payne and George Heim), who in-formed him that he better not make any pick-ups, and that they had asked "theglen" (not further identified) not to load him with pick-ups; and that the twoLocal 807 men above referred to told him "to get out of town if he knew what wasgood" for him 28(f)Frank Brophy and the "Freddie" incident of October 18On October 18 21 Brophy under, instructions, took a truckload of merchandisefrom Slackwood to New York City for delivery.He was further instructed tomake certain pick-ups.He made all deliveries, except one, with reference toNbhich he had been told to wait at the New York office for instructions whichwould be telephoned or sent from Philadelphia. Brophy waited for such instruc-tions but they were not sent.It should be noted that the contract between Schultz and Local 807 did not expireuntil August 31, 1948.2"Hopkins further testified that he "was to pick up a man (member of Local 807) to gowith me onmy deliveries and also my pick-ups the day I arrived in New York on August30th."It is clear from his testimony that he made no request for and that the officemanager made no assignmentsof 807 mentomake,or assist him on making,deliveries inpicks-ups on this occasion.n The hearing herein began on October 19. 526.DECISIONS OF NATIONALLABOR RELATIONS BOARDWhile he was waiting in Schultz' office two policemen brought a young maninto the office whom they identified merely as "Freddie" and stated that they hadcaught him "banging up" Brophy's truck on 16th Street, where it appears Brophy'shelper had left it unattended.Brophy immediately investigated the damage and, according to his testimony,found the windshield and a side window broken ; the dashboard "all brokeup"; all wiring under the dashboard pulled ; the wiring on the motor pulled ; allair lines broken ; and the "fifth pin," by which the trailer was attached to thetruck, had been pulled.Brophy said, in answer to a question, that "Freddie" was not wearing an 807butaon.The General Counsel, in his brief filed with the undersigned, stated:"Although Brophy could not more specifically identify `Freddie,' he stated defi-hitely that he saw him seated with Local S07 men in the Hearing Room, Tuesday,October 19, 1948." In this connection Brophy testified :By Mr. LuLAND :Q.Mr. Brophy, were you in the court room the day before yesterday?A. In here?Q. Yes.A. I was.Q. Did you see that man in the room?A. I believe he was.Brophy subsequently further testified :By Mr. LELAND :Q.Was he wearing an 807 button?A. No.Q. Can you tell me where he was sitting?A. In here?Q. Yes.A. No, I seen him outside.Q. But you definitely saw him?A. I saw him Tuesday, yes, sir. If I saw him again I could tell you. Ifhe was sitting here I could pick him out.From all of which it appears that "Freddie" was in the vicinity of theHearingRoom, but the undersigned cannot find that he was "seated with" the Local 807men seated in the Hearing Room on October 19.Concluding FindingsFrom. the foregoing and upon the entire record the undersigned concludes andfinds, as to,(a)Lumplcin,that on August 31 he was induced by John Durkin, then aSchultz employee on strike, and a member of Local 807 from making certain de-liveries and coerced into parking his truck on "16th Street," at a point near oradjacent to Schultz' former place of business ; that September 1, when informedby employee members of Local 807, Dorff and Brennan, that the "strike" was onagain, Lumpkin said, "Well, being you are on strike I am not going to take thetruck out;" that after permitting the truck to stand at Schultz' office all day,Lumpkin informed William Nelsen, member of Local 807, that "we are takingthe truck back full," Nelsen replied : INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.527"Thats a damned good idea. Take the truck back. You know we can getrough if we want to but we don't want to.We can get rough and get awaywith it";that, as is described above, on September 3, Lumpkin was brutally beaten andkicked by three individuals unidentified in the record herein.With reference to the events of August 31 and September 1, it is clear thatSchultz' employees, some 16 or 17 in number, who were members of. Local 807,were on strike as a result of being locked out by Schultz on August 30; and whilethe men were on strike, there is no evidence that they established a picket lineat or near Schultz' office; nor is ihere any evidence in the record indicating thepresence of any Local 807 official at or in the vicinity of Schultz' New York officeon either August 31, September 1 or September 3. Assumingaurgueudo,thatDurkin's conduct in boarding Lunipkin's truck on August 31, and Neisen's state-ment to Lumpkin on September 1, would amount to restraint and coercion if madeby an authorized agent of the Respondent, the record contains no credible evidencefrom which it may be found that either Durkin or Nelsen were or acted as suchagents at the times above referred to. Since the Local 807 employees of Schultzbelieved that they had, without notice, been locked out by Schultz on August 30,had thereupon called a strike against Scriultz and since they believed Local 469employees of Schultz were acting the part of strike breakers, it is reasonable tobelieve and infer that by engaging in such conduct and making such statements,Durkin and Nelsen were acting as irate individuals in a private capacity.The record will not support a finding that the Respondent is in anywiseresponsible for the acts, conduct, or statements of Schultz' Local 807 employees,as found above, to have occurred on August 31 and September 1.Nor will therecord support a finding that the Respondent was responsible for the acts of theunidentified individuals who beat Lumpkin on September 3; as to,(b) Crenshaw,that on October 15, Sam Brennan, a member of Local 807 andan ex-worker for Schultz, committed a simple assault, as described above, uponCrenshaw in the presence of some four or five former Schultz employees, whowere members of Local 807. None of this latter group participated in the assaulton Crenshaw. The record will not support a finding that the Respondent wasresponsible for Brennan's conduct on this occasion ; as to,(e) Smith,that Nelsen's statement made to Smith while the two were lunchingtogether on September 3, that: "It's a good thing you are going back to Trenton,otherwise you would be looking for trouble," would not be restraint andcoercionperse 28 even if made by an authorized agent of the Respondent. In anyevent the record will not support a finding that the Respondent was responsiblefor such statement ; as to,(d)Browder,that his uncorroborated testimony concerning the allegedevents of September 8 wherein be testified to no fact from which any memberof the alleged group might be personally identified, will not support a findingthat members of Local 807 ^' did in fact, by violence and threats, or otherwise,cause him to return his truck from New York to New Jersey on September S.','It should be noted that on the occasion of restaurant meeting between Smith andNelsen there was a city-wide strike of truck drivers on in New York.Nelsen's advice toSmith may well have had reference to such city-wide strike at the time he made the state-ment.The fact that the two lunched togeter would indicate a lack of ill will between them."The mere fact that an unidentified group of men may have worn 807 buttons during acity-wide strike, standing alone, is no proof that the members of such group were in factbona fidemembers of Local 807. 528.DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover such testimony fails to establish in any degree that such unidentifiedgroup were acting as agents of the Respondent 3D The record will not support afinding that the Respondent was responsible for the alleged acts of the groupdescribed by Browder ; as to(e)Hopkins,that it is clear from the record that on the day Hopkinssought to make deliveries and pick-tips on behalf of Schultz, Local 807 men werestill under contract with Schultz to make such deliveries and pick-ups ; and thatas between Local 807 and Local 469, Local 807 (lid in fact have jurisdiction andwas entitled to make the deliveries and pick-ups on this date, August 30. It isalso clear that such action as was taken by Payne and Heim in connection withthe Hopkins incident of August 30 was taken by them as individuals in aprivate capacity.The record will not support a finding that Payne and Heimwere acting as agents of the Respondent in their dealings with Hopkins ; and as to(f)Brophy and the "Freddie" incident,that while the record clearly disclosesthat someone was guilty of malicious mischief in damaging Brophy's truck,as above described, it furnishes no facts upon which the undersigned may basea finding that "Freddie" was in any way connected with Local 807 or that thelatter was responsible for the conduct of "Freddie."Since the record disclosesthat two policemen had "Freddies" in custody for a time, it would appear that theGeneral Counsel could, through his staff, have located and identified "Freddie"definitely.The above findings and conclusions disclose that the Respondent has notviolated Section 8 (b) (1) (A) of the Act. It will be recommended below thatthe complaint, insofar as it so alleges, be dismissed.B. The violation of Section8 (b)(4)(A)by Respondent1.Picketing of Schultz as "primary employer"One of theissues inthis section arises out of the fact that the General Counselcontends that the Respondent's pickets picketed the premises of Schultz' custo-mers and consignees.The Respondent, on the other hand, contends that thepickets, who admittedly followed Schultz' trucks to thebusinesspremises of hiscustomers and consignees, picketed only the trucks, which picketing the Re-spondent contends amounted to the picketing of the primary employer sinceSchultz had no "place of business" in New York that could be picketed, otherthan the trucks used to pick up and deliver merchandise, and was done only at atime.when Schultz' drivers, members of Local 469, started to unload the trucksor make pick-ups.Schultz testified that on September 14, at about 10 a. in., lie went to the Man-hattan Refrigerating Company premises and found one of his trucks, in chargeof Driver Brophy, across the street from the loading platform and that it wasnot being unloaded.Schultz then went into the warehouse and saw WilliamHaughton, the superintendent, and asked why his truck was not allowed to backin and deliver the merchandise. Schultz testified :By Mr. LELAND :Q. Can you give us the exact words at this time?A. He just told me that he would not take the goods in because he wasthreatened with a picket line by 807 men and also with a strike by his ownmen.He further stated that he had put a call through to reach Mr. Storer,30The events of September 7 and Browder's alleged attempt to pick up cheese at "Break-stones" is discussed in Section III B below. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.529who I believe is vice president of Manhattan Refrigerator and asked me towait there until Air. Storer arrived so he can straighten this matter out.I waited approximately three-quarters of an hour. I told the driver whoI believe was Brophy to back the trailer into the platform and told him tostart unloading the cans on the platform. After they had about 50 cans offtwo men started picketing.Q.Who were those men?A. Phillip Zitter and Sam Funt.Q. Are they members of Local 807?A. They are members of Local 807 and my former employees. Theycarried picket signs, to the best of my recollection, which said, "Truckdrivers employed by Schultz Refrigerator Service, Inc., locked out. Interna-tional Brotherhood of Teamsters, Local 807, affiliated with the A. F. of L."That may not be the exact wording but that is the substance of whatthe sign did say.By Mr. LELAND:Q.Mr. Schultz, once the picketing commenced at Manhattan did anyemployee refuse to work on merchandise?A. I didn't get that.Q.Did any employee of Manhattan refuse to work on the merchandise?A. Yes, sir; they refused to touch it.Q. Refused to touch it?A. That's right.Q. Can you just describe that very briefly?A. I went over to Mr. Haughton with a shop steward and asked him whyhe refused to handle the merchandise that I offered for delivery.He told methe men would not handle the merchandise.Q.Where there is a picket?A.Where there is a picket line and also if they insisted on handlingmerchandise they may have a strike in their own plant.By Mr. LELAND :Q.Mr. Schultz, what action did the Local 807 men take as soon as yourtruck came up to the premises?What was the first thing they did?A. They stood there for a few minutes and as soon as we got some cansoff the truckthey started walking uwp and down alongside the truck.[Empha-sis added.]Schultz further testified, in connection with form of picketing, as follows :Mr. LELAND. What I am trying to do, Mr. Examiner, is to try to find outthe exact circumstances, the exact type of picketing engaged in by Local 807.Iwant to know where the truck was parked, where the loading platformwas, where the pickets are.Trial Examiner WARD. It is the atmosphere part. Proceed.By ScHULTZ :A. The end of this table right here is the loading platform (indicating).The truck is backed in the same as this table stands now.The truck is prob-ably 40, 45 feet long over-all.The picketing starts from that end of thetable around to this, around to this side completely around the truck.They couldn't walk around the truck.The end was backed into the platform. 530.DECISIONS OF NATIONAL LABOR RELATIONS BOARDSammie Funtwas walkingaroundthis sideof the truck around to thefront of the truck and Phillip Zitter around this side.Triel Examiner WARD.Two of them with banners?The WITNESS.That's right, sir.And the rest of themwere standingaround the truck in front of the street.[Emphasisadded.]By Mr. LELAND:Q. The truck entered the loading platform.There is.no space actuallybetween the truck and the premises?A. No, .sir ; unless they got on top of the platform, which they did not do.Q.And the men were actually picketing from one end of the platformbound the truck to the other end?A. Completely around the truck.[Emphasis added.]******By Mr. LELAND :Q.Mr. Schultz, what action did the Local 807 men take as soon as yourtruck came up to the premises?What was the first thing they did? IA. They stood there for a few minutes and as soon as we got some cansoff the truck they startedwalking up and do20n alongside the truck.[Emphasis added.]The foregoing testimony had reference to events of September 14 occurringat Manhattan Refrigerating Co.On September 15, according to Schultz' testi-mony, he had a truck attempt to make deliveries to the Meadow ProvisionCompany.He ordered the truck to park alongside of the platform. Schultz,testified:...As, soon as I opened the side floor some men jumped out of one of thecars or both cars, I am not sure which, put the picket signs in front ofthem and startwalking for the length of that truckon the premises of theMeadow Provision Company. [Emphasis added.]Counsel for the parties stipulated as follows :the picketing engaged in was generally of the nature testified to by 1VIr.Schultz-and that there is no necessity of adducing the type of picketingtherefor from other witnesses.Mr. COHN. No, that is the type of picketing that went on.In connection with the September 14 events, I3aughton, as a witness for theGeneral Counsel, testified in part :Q. Can you tell me the first time the picketing -commenced that you saw?A.Well the time I seen the picketing start was probably when Mr.Schultz-would have, I'd say, 70, 80, 90 cans, something like that placedon the platform.And I seen one man, walking on one side of the truckand another man on the other.Q. The truck was backed up?A. That's right, the length of the truck.******Q. Tell me when did you first speak to Mr. Sullivan."A. About the time the truck was backed in.31 Sullivan, a business delegate for Local 818 of International Brotherhood of Teamsters,Chauffeurs,Warehouseman and Helpers of America, A. F. L., with whom ManhattanRefrigerating Co. had a contract, was present at the latter's warehouse on September 14. INTERNATIONALBROTHERHOODOF TEAMSTERS,ETC.531Q.Why?A. Because I understood from the shop steward that these people,theseex-drivers(Local 807 members)would picket the tru.clc.Q. The shop steward for 818?A. That's right.By Mr. LELAND :Q.Mr.Haughton, at the time that picketing commencedaround thetruck,did your men refuse to handle any of the merchandise?A. No, sir.They was (sic) not asked to do any. (All emphasis shown onHaughton's foregoing quoted testimony supplied.)On cross-examination Haughton testified in substance : that no one fromLocal 807 ever threatened him with a strike if he took delivery of merchandisefrom Schultz ; that he did not tell Schultz that Local 818 had threatened tostrike if he took merchandise from Schultz ; that, he did not tell Schultz thatSullivan had stated that a picket line would be thrown around thepremisesofthe Manhattan Refrigerating Co., and that he did tell Schulte' that Sullivan hadtold him"that the truck would be picketed."[Emphasis added.]Joseph K. Stover, vice president of Manhattan Refrigerating Co. called as awitness on behalf of the General Counsel, testified that he was called to NewYork on September 14, and with reference to picketing he testified :Q. Did you observe any picketing while you were at the plant in New York?A. Yes, I did, around the truck only.As above disclosed there is a conflict in the testimony of Schultz on the onehand and Haughton on the other hand. Insofar as their testimony is in conflictthe undersigned credits the testimony of Haughton and finds that the latter didnot tell Schultz that he [Haughton] would not accept delivery of merchandise"because he was threatened with a picket line by 807 men and also with a strikeby his own men" ; that Haughton did not tell Schultz that the former wouldrefuse to "handle the merchandise" offered for delivery by Schultz, becauseManhattan employees "would not handle the merchandise" ; and that he didnot tell Schultz that Sullivan had stated that a picket line would be thrownaround the Manhattan premises by Local 807. The undersigned further findsthat Local 807 pickets did not attempt to picket the premises of ManhattanRefrigerating Co. or the premises of other consignees or customers, as such, butdid attempt to and did picket the Schultz trucks on this and other occasions atany and all times when the truck doors were open and attempts to load or unloadit were being made in the presence of Local 807 pickets.2.The nonparticipation of employees of Schultz' customers and consignees inthe strike activities of Local 807According to the uncontradicted and credited testimony of John Geruc, awitness called by the General Counsel, on September 14, as a truck driver forSchultz hemadea pick-up from tinted Dressed Beef on Johnson Avenue, NewYork City ; while Gerue was at the United Dressed Beef location some Local 807pickets arrived and started picketing Geruc's truck ; the pickets carriedsigns ;3232 It was stipulated that the signs read as follows :"Truck drivers employed by Schultz Refrigerated Service locked out, IB of TC«'and H, Local-807, affiliated with A. F. of L."877359-50-vol. 87--35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of the pickets walked on to the platform and started talking to the "shopsteward" ; Geruc' did not hear "that conversation" ; and during the time of theabove conversation there was picketing going on "at the truck." [Emphasisadded.]On September 15, Geruc stopped at a number of places where "the sameactivity took place and the men got out and picketed in substantially the samemanner." 33Geruc testified :Q. At each place that you stopped did S07 men have any conversation withemployees of the consignees to whom you were delivering merchandise ormade pick-ups?A. I don't know about the employees but they went to the boss.Q.What did they say?A. They said that they were locked out and Mr. Schultz is using strike-breakers to get the stuff in.Q.What happened? Dill they accept your deliveries at those points?A. No.Q.Did they speak to the shop stewards?A. I don't know who the shop stewards were in them plants.On September 7 Browder, as a truck driver for Schultz, went to Breakstones' tomake a pick-up of a drum of cheese ; he signed a slip showing receipt of suchcheese ; as he was about to load the cheese on his truck, 807 pickets arrived andtalked to Browder and to the "shipper" at Breakstones; thereafter "one of theshippers pulled the `crank' (plank or skid) off the truck" and said, "I am sorryI cannot give you the cheese."When Browder said he had already signed forthe cheese, the "shipper" said, "You will have to give me back the slips" ; Browderthereupon erased his name and returned "the slip."From the foregoing and the record as a whole it appears that when Schultz'trucks were picketed at the premises of his customers and consignees, the latter,with one exception,34 refused to accept deliveries, or deliver pick-ups to Schultz'drivers ; insofar as the record discloses there was no occasion upon which theemployees of Schultz' customers or consignees refused to handle or work on anygoods trucked to or from their employers by Schultz ; 3' nor was there any occasionwhen the said customers and consignees ordered or requested their employeesto handle goods trucked in or out by Schultz' drivers.That the picketing of Schultz' trucks as is above described was at all timespeaceful is undisputed.(3)The issues; contentions;conclusionsThe Respondent, in substance and effect, contends: (1) that its strike againstSchultz was a strike against a primary employer with whom it had a labor"The parties, in substance and effect, stipulated that whenever Geruc tried to make adelivery his truck was picketed by Local 807 men.34Geruc, as related above, made a pick-up at United Dressed Beef on September 14.3sHopkins testified without dispute that Heim and Payne, members of Local 807, had"asked the men at Manhattan Refrigerator not to load me with any pick-ups and they wouldnot give me any pick-ups so I called my employer. . . .From the foregoing testimony it is not clear that Hopkins actually had any personalcontact with the "men at Manhattan Refrigerator" or whether lie relied on Heim's orPayne's statement that "they would not give" him any pick-ups. The quoted statement isinsufficient to support a finding that Manhattan employees personally refused to give Hop-kins any pick-ups.However, in view of the undersigned fifindings in this section, Hopkins'above testimony becomes immaterial. - INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.533dispute; that such strike was supported by peaceful primary picketing, con-stitutionally protected, thus was not violative of Section 8 (b) (4) (A) ; and(2) that the Respondent's activities in connection with such strike do not con-stitute inducement and encouragement of - employees in the course of theiremployment within the meaning of Section 8 (b) (4) (A) .wAs to Respondent's contention (1):(a) Primary picketing as found above, theRespondent limited its picketing to Schultz' trucks n and exhibited picket signsstating :TRUCK DRIVERSEmployed bySCHULTZ REF.SERVICELOCKED OUTI.B. of T. C.W.&H.LOCAL 807Affiliated with A. F. of L.Such signs were notice to the world that Local 807 had a labor dispute withSchultz, and when carried around or along sides of the trucks they became aninvitation to Schultz' customers to discontinue dealing with Schultz.The signsmade no appeal to third parties who dealt with Schultz' customers to discontinuetheir dealing with such customers.The undersigned finds that such picketing amounted to peaceful38 primarypicketing of a primary employer.(b)Picketing protected under First Amendment and Section 8 (c) : TheRespondent vigorously contends that such picketing is protected under theFirst Amendment and Section 8 (c) of the Act; 33 and further contends thatif the provisions of Section 8 (c) are inapplicable to Section 8 (b) (4) (A), thelatter section is unconstitutional"Contrary to the Respondent's contention herein, the Board, in theMatter ofUnited Brotherhood of Carpenters and Joiners of America, District Council of16 Insofar as is relevant such section makes it an unfair labor practice for a labor organ-ization or its agents:..to engage in, or to induce or encourage the employees of any employer to engagein, a strike or a concerted refusal in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work on any goods, articles, materials,or commodities or to perform any sdrvice, where an object thereof is : (A) forcing orrequiring any employer or self-employed person to join any labor or employer organiza-tion or any employer or other person to cease using, selling, handling, transporting, orotherwise dealing in the products of any other producer, processor, or manufacturer,or to cease doing business with any other person ; .34Also, as found above, on and after August 28, Schultz maintained no "place of business"in New York (other than a telephone office operator to whom drivers reported by telephonefor instructions relayed by Schultz) where he could transact business with his customersand consignees, except the trucks which were used to make deliveries and pick-ups of mer-chandise to and from such customers and consignees.38That the picketing by the Respondent, referred to herein, was peaceful, is not in dispute.31 Section 8 (c) : "The expressing of any views, argument, or opinion, or the disseminationthereof,whether in written, printed, graphic, or visual form, shall not constitute or beevidence of an unfair labor practiceunder any of the provisions of this Act,if suchexpression contained no threat of reprisal or force or promise of benefit." (Emphasis sup-plied.]41 In the absence of applicable court decision to the contrary, the constitutionality of theAct is to be assumed.Matter of Rite-Form Corset Company, Inc., 75NLRB 174. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDKansas City, Missouri, A. F. of L. et at.,andWadsworth Building Company, Inc.,and Kiassen& Hodgson, Ine.,81 NLRB 802, held that :...Section 8 (b) (4) (A) prohibits peaceful picketing, as well as otherpeaceful means of inducement and encouragement, in furtherance of anobjective proscribed therein and that Section 8 (c) does not immunize suchconduct.Moreover, at least two United States Courts of Appeal have recently ruledthat picketing and other activities such as are involved herein, for a proscribedobjective, were not constitutionally privileged.91Absent the"primary picketing"element contained in the instant case, theissuesherein and those of theWadsworthcase,supra,are substantially the same.In the latter case, the Board said:To warrant an unfair labor practice finding in this case under Section 8(b) (4) (A), two factors must combine-(1) the alleged activities must haveas an object the forcing or requiring any employer,inter alia,to cease usingthe products of any manufacturer or to cease doing business with any person ;and (2)the activities must constitute inducement and encouragement ofemployees in the course of their employment within the meaning of Section8 (b) (4) (A). The absence of either factor will defeat the charges there-under.Applying the foregoing formula to the instant case the facts disclose :As to factor (1)that it is necessary to determine whether Respondent's activi-ties had as an object the forcing or requiring any employer,inter alia,to ceaseusing the products of any manufacturer, or to cease doing business with any otherperson.In this connectionit isadmittedly clear that Respondent's pickets, beforeactually picketing Schultz' trucks in the manner above described, first calledupon Schultz' customers and informed them in substance that Schultz had lockedthem out and was using strikebreakers (Local 469 members) to make deliveriesand pick-ups, and requested such customers to discontinue doing business withSchultz.Following which 807 men picketed around the trucks when any attemptto load or to unload them was made. On the above and the record it is clearthat an object of the Respondent's activities, above described, was in the lan-guage of Section 8 (b) (4) (A), "forcing or requiring any employer [customersand consignees of Schultz] . . . to cease doing business with any other person[Schultz]," in violation of said Section S (b) (4) (A), all of which leads to theconclusion that Respondent's contention (1) is without merit.42As to Respondent's contention(2); and asto factor(2) -each of which per-tain to the question as to whether Respondent's activities constitute inducement41 United Brotherhood of Carpenters and Joiners of Americav.Sperry,170 F. 2d 863(C. A. 10) ;accord,Printing Specialties and Paper Converters Union,Local388 v.LeBaron,171 F.2d 331(C. A. 9), December 13, 1948.42This finding is made, notwithstanding that the undersigned has found that the picketingconducted by Local 807 pickets was peaceful primary picketing against a primary employerat his"only place of business" thatcould be located in New York,in an effort to get Schultzto bargain collectivelywith Local807, some of whose members had beenlocked out on orabout August 30; all of which activities were and are legal in a primary strike.The factthat it was necessary to conduct such activities on the premises of Schultz'customers andconsignees as the"only place of business"of Schultz available to the strikers, creates asituationwhere it is impossible to disentangle the legal primary activities from thoseproscribed by Section8 (b) (4) (A),requiresthe abovefinding.SeeMatterofWine,Liquor J- DistilleryWorkersUnion (Schcn.leyDistillersCorporation),78 NLRB504;Mat-ter of Local7J1,UnitedBrotherhood of Carpenters and Joiners of America,A. F. of L.(Watson's Speciality Store),80 NLRB 533. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.535and encouragement of employees in the course of their employment within themeaning of Section 8 (b) (4) (A). In theWadsworthcase,supra,the Boardheld that such section prohibited picketing, whether or not peacefully conducted.It has been found above that the Respondent picketed Schultz' truckson thepremisesof his customers and consignees, and displayed signs or banners statingthat Local 807 truck drivers had been locked out.In his oral argument before the undersigned, counsel for the Respondentstated, in part :Of course, we hoped that the men [employees of Schultz' customers]wouldn't unload the trucks in front of the picket line.That was the onlyway we could be effective.Of course, we hoped that.As found hereinabove, that except on one occasion, the customers and con-signees of Schultz refused to accept deliveries, or to deliver pick-ups to Schultz'drivers while the latter's trucks were being picketed ; there was no occasionwhen the employees of Schultz' customers and consignees refused to handle anygoods trucked to or from the employers by Schultz ; nor was there any occasionwhen the said customers and consignees ordered or requested their employeesto handle the goods trucked in or out by Schultz' drivers 4aIt is clear from the above and the record that the Respondent picketed Schultz'trucks on the premises of his customers and consignees, for the purpose,amongothers,of inducing and encouraging the employees of Schultz' customers andconsignees to engage in a strike of concerted refusal in the course of theiremployment to handle goods or perform services for Schultz.Respondent's con-tention (2) is without merit.It is accordingly found that by picketing on the premises of Schultz' custom-ers and consignees in the manner found and described above, the Respondenthas violated Section 8 (b) (4) (A) of the Act.IV. THE EFVECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III above, occurring inconnection with the operations of the Schultz Refrigerated Service, Inc., set forthin Seetionl above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead, and have led,to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (4) (A) ofthe Act, it will be recommended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.It will be recommended that the Respondent cease and desist from inducingor encouraging employees to engage in a strike or concerted refusal in the courseof their employment to refuse to perform services for their employer where anobject thereof is to force or require the customers and consignees or any otherperson to cease doing business with Schultz Refrigerated Service, Inc.4441The fact that the employers made all the decisions in determining to refuse to acceptdeliveries or delivery pick-ups to the Schultz'drivers,while Respondent's pickets werepresent, thereby making it unnecessary for their employees to take any affirmative actiontoward the picket line, does not legalize picketing carried on for a proscribed purpose."This recommended order does not contemplate restraining any future action by theRespondent which may be legal under subsections(B), (C) and(D) of Section 8 (b) (4)and the proviso thereof. 536DECISIONS OF NATIONALLABOR RELATIONS BOARDMore specifically, it will be recommended that the Respondent, withdraw itssupport of any picketing by its members of the trucks of Schultz RefrigeratedService, Inc., while said trucks are making deliveries of, and pick-ups fromthe customers or consigneees of Schultz Refrigerated Service, Inc. on the premisesof such customers and consignees, and further, that the Respondent notify itsmembers that the Respondent has taken such action.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Truck Drivers and Chauffeurs, Local Union No. 807,A. F. L., is a labor organization within the meaning of Section 2 (5) of theAct.2.By inducing and encouraging employees of the customers and consigneesof Schultz Refrigerated Service, Inc., to refuse in the course of their employmentto accept delivery of and pick-ups of merchandise from Schultz RefrigeratedService, Inc., with the object of forcing or requiring the customers and con-signees of said Schultz Refrigerated Service, Inc. to cease doing busines withSchultz Refrigerated Service, Inc., the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (0) and (7) of the Act.4.The Respondent has not engaged in unfair labor practices in violation ofSection 8 (b) (1) (A), as alleged in the complaint. .RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Truck Drivers and Chauffeurs, Local UnionNo. 807 of New York, New York, its agents shall:1.Cease and desist from :(a) Inducing or encouraging employees of any employer to engage in a strikeor concerted refusal in the course of their employment to refuse to performservice for their employer where an object thereof is to force or require thecustomers or consignees of Schultz Refrigerated Service, Inc., or any otherperson to cease doing business with Schultz Refrigerated Service, Inc.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Withdraw support and sponsorship of the picketing of the trucks ofSchultz Refrigerated Service, Inc., when the latter is making deliveries of andpick-ups from its customers and consignees ;(b)Post at the business office of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Truck Drivers and Chauf-feurs, Local Union No. 807, A. F. L., copies of the notice attached hereto as anAppendix.Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the Respondent, be posted bythe Respondent immediately upon receipt thereof and maintained for a period ofsixty (60) consecutive days thereafter in conspicuous places, including all places'where notices to members are customarily posted.Reasonable steps shall be INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.537taken by the Respondent to insure that said notice is not altered, defaced. orcovered by any other material ; and(c)Notify the Regional Director for the Second Region in writing within ten(10) clays from the receipt of this Intermediate Report what steps the Respond-ent has taken to comply therewith.It is further recommended that, unless the Respondent shall within-ten (10)days from the receipt of this Intermediate Report, notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent has violated Section 8 (b) (1) (A).As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 10th day of March 1949.PETER F. WARD,Trial Examiner.APPENDIXNOTICEPursuant to the recommendations. of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:.WE HAVE WITHDRAWN from the further picketing of the customers andconsignees of Schultz Refrigerated Service, Inc. or the picketing of thetrucks of said Schultz Refrigerated Service, Inc. on the premises of thecustomers and consignees of Schultz Refrigerated Service, Inc. 538DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT induce or encourage employees of any employer to engagein a strike or concerted refusal in the course of their employment to refuseto perform services for their employer where an object thereof.is to forceor require the customers and consignees of Schultz Refrigerated Service,Inc., or any other person to cease doing business with said Schultz Refriger-ated Service, Inc.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,,WAREHOUSEMEN AND HELP-ERS OFAMERICA,TRUCKDRIVERS ANDCHAUFFEURSLocAL UNIONNo. 807,Labor Organization.By --------------------------------------------(Title of Officer)Dated----------------------This notice must remain posted for sixty(60) days from the date hereof, andmust not be altered,defaced, or covered by any other material.